Citation Nr: 1129961	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for lung disability with scar tissue.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to January 1978, and from March 1978 to October 1993.

This matter came to the Board of Veterans' Appeals (Board) from a July 1997 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in July 2009 for further development.  The Veteran testified at a June 2005 Decision Review Officer (DRO) informal conference hearing, and at an April 2009 hearing before the Board at the RO (Travel Board).  A DRO conference report and Travel Board transcript are of record.

In a May 2011 letter, the RO informed the Veteran that the Veterans Law Judge who had conducted the April 2009 Travel Board hearing was no longer employed by the Board.  The Veteran was then provided the opportunity to testify at another hearing.  In a response received in May 2011, the Veteran checked the appropriate line to indicate that he did not wish to appear at another hearing and that he wanted his claim considered based on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Veteran was afforded a VA examination in August 2009 pursuant to the Board's July 2009 remand, the Board finds that the VA medical opinion provided is inadequate.  Here, the VA examiner was asked to provide a complete rationale for his opinion.  The VA examiner found "restrictive lung disease as a PFT [pulmonary function test] finding: It is less likely related as not to the calcified pulmonary nodule in the lung.  Its relation to the service is speculative."  The Board finds that the VA examination is inadequate since neither an explanation of the basis for such an opinion was provided, nor is the basis of that opinion apparent in light of the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The examination report is also somewhat unclear in that it appears to refer to a restrictive process per pulmonary function test, but does not appear to explain this finding or the possible relationship to asbestos exposure. 

Further, since the Veteran maintains that his lung disability is due to asbestos exposure in service, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1).

Accordingly, the case is REMANDED for the following actions:

1. The RO should determine whether any additional action is necessary to ensure full development of the asbestos-related claim in compliance with VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21, and any subsequent amendments or guidelines.

2.  The Veteran should also be afforded another appropriate VA examination to determine the nature, extent and etiology of any current lung disability with scar tissue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current bilateral lung disability with scar tissue is causally related to service, to include exposure to asbestos?  

A detailed rationale should be provided with reference to pertinent evidence, including service and post-service treatment records.  Further, the rationale should address all lung abnormalities detected on examination and any special testing in relation to asbestos as a cause. 

3.  In the interest of avoiding further remand, the RO should review the examination report and opinion to ensure that it is fully responsive to the above directives and included a detailed rationale. 

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


